

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH APPLICABLE LAW.
 
WARRANT TO PURCHASE STOCK
 

 
Corporation:
IMPLANT SCIENCES CORPORATION

 
Number of Shares:
18,939

 
Class of Stock:
Common

 
Initial Exercise Price:
$2.64

 
Issue Date:
January 3, 2007

 
Expiration Date:
January 3, 2014

 
This Warrant Certifies That, for good and valuable consideration, the receipt of
which is hereby acknowledged, Bridge Bank N.A. or its assignee (“Holder”) is
entitled to purchase the number of fully paid and nonassessable shares of the
Common Stock (the “Shares”) of the corporation (the “Company”) at the initial
exercise price per Share (the “Warrant Price”) all as set forth above and as
adjusted pursuant to Article 2 of this warrant, subject to the provisions and
upon the terms and conditions set forth in this warrant.
 
ARTICLE 1  
 


 
EXERCISE
 
1.1  Method of Exercise. Holder may exercise this warrant by delivering this
warrant and a duly executed Notice of Exercise in substantially the form
attached as Appendix 1 to the principal office of the Company. Unless Holder is
exercising the conversion right set forth in Section 1.2, Holder shall also
deliver to the Company a check for the aggregate Warrant Price for the Shares
being purchased.
 
1.2  Conversion Right. In lieu of exercising this warrant as specified in
Section 1.1, Holder may from time to time convert this warrant, in whole or in
part, into a number of Shares determined by dividing (a) the aggregate fair
market value of the Shares or other securities otherwise issuable upon exercise
of this warrant minus the aggregate Warrant Price of such Shares by (b) the fair
market value of one Share. The fair market value of the Shares shall be
determined pursuant to Section 1.3.
 
1.3  Fair Market Value. If the Shares are traded regularly in a public market,
the fair market value of the Shares shall be the closing price of the Shares (or
the closing price of the Company’s stock into which the Shares are convertible)
reported for the business day immediately before Holder delivers its Notice of
Exercise to the Company. If the Shares are not regularly traded in a public
market, the Board of Directors of the Company shall determine fair market value
in its reasonable good faith judgment.
 
1.4  Delivery of Certificate and New Warrant. Promptly after Holder exercises or
converts this warrant, the Company shall deliver to Holder certificates for the
Shares acquired and, if this warrant has not been fully exercised or converted
and has not expired, a new warrant representing the Shares not so acquired.
 
1.5  Replacement of Warrants. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and amount to the Company or, in the case of
mutilation, on surrender and cancellation of this warrant, the Company at its
expense shall execute and deliver, in lieu of this warrant, a new warrant of
like tenor.
 
ARTICLE 2  
 


 
ADJUSTMENTS TO THE SHARES
 
2.1  Stock Dividends, Splits, Etc. If the Company declares or pays a dividend on
its common stock payable in common stock, or other securities, or subdivides the
outstanding common stock into a greater amount of common stock, then upon
exercise of this warrant, for each Share acquired, Holder shall receive, without
cost to Holder, the total number and kind of securities to which Holder would
have been entitled had Holder owned the Shares of record as of the date the
dividend or subdivision occurred.
 
2.2  Reclassification, Exchange or Substitution. Upon any reclassification,
exchange, substitution, or other event that results in a change of the number
and/or class of the securities issuable upon exercise or conversion of this
warrant, Holder shall be entitled to receive, upon exercise or conversion of
this warrant, the number and kind of securities and property that Holder would
have received for the Shares if this warrant had been exercised immediately
before such reclassification, exchange, substitution, or other event. The
Company or its successor shall promptly issue to Holder a new warrant for such
new securities or other property. The new warrant shall provide for adjustments
which shall be as nearly equivalent as may be practicable to the adjustments
provided for in this Article 2 including, without limitation, adjustments to the
Warrant Price and to the number of securities or property issuable upon exercise
of the new warrant. The provisions of this Section 2.2 shall similarly apply to
successive reclassifications, exchanges, substitutions, or other events.
 
2.3  Adjustments for Mergers, Combinations, Etc. If the outstanding Shares are
combined or consolidated, by reclassification or otherwise, into a lesser number
of shares, the Warrant Price shall be proportionately increased. If the
outstanding Shares are combined or consolidated, by reclassification or
otherwise, into a greater number of shares, the Warrant Price shall be
proportionately decreased. Upon the closing of any acquisition of all or
substantially all of Holder’s assets or capital stock, the successor entity
shall assume the obligations of this warrant, then this warrant shall be
exercisable for the same securities, cash, and property as would be payable for
the Shares issuable upon exercise of the unexercised portion of this warrant as
if such Shares were outstanding on the record date for the acquisition and
subsequent closing. The Warrant Price shall be adjusted accordingly.
 
2.4  No Impairment. The Company shall not, by amendment of its Certificate of
Incorporation or through a reorganization, transfer of assets, consolidation,
merger, dissolution, issue, or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed under this warrant by the Company, but shall at all times
in good faith assist in carrying out all the provisions of this Article 2 and in
taking all such action as may be necessary or appropriate to protect Holder’s
rights under this Article against impairment.
 
2.5  Certificate as to Adjustments. Upon each adjustment of the Warrant Price,
the Company at its expense shall promptly compute such adjustment, and furnish
Holder with a certificate of its Chief Financial Officer setting forth such
adjustment and the facts upon which such adjustment is based. The Company shall,
upon written request, furnish Holder a certificate setting forth the Warrant
Price in effect upon the date thereof and the series of adjustments leading to
such Warrant Price.
 
2.6  Fractional Shares. No fractional Shares shall be issuable upon exercise or
conversion of the Warrant and the Number of Shares to be issued shall be rounded
down to the nearest whole Share. If a fractional share interest arises upon any
exercise or conversion of the Warrant, the Company shall eliminate such
fractional share interest by paying Holder amount computed by multiplying the
fractional interest by the fair market value of a full Share.
 
ARTICLE 3  
 


 
REPRESENTATIONS AND COVENANTS OF THE COMPANY
 
3.1  Representations and Warranties. The Company hereby represents and warrants
to the Holder as follows:
 
(a)  All Shares which may be issued upon the exercise of the purchase right
represented by this warrant shall, upon issuance, be duly authorized, validly
issued, fully paid and nonassessable, and free of any liens and encumbrances
except for restrictions on transfer provided for herein or under applicable
federal and state securities laws.
 
(b)  The Company’s capitalization table attached to this warrant is true and
complete as of the Issue Date.
 
3.2  Notice of Certain Events. If the Company proposes at any time (a) to
declare any dividend or distribution upon its common stock, whether in cash,
property, stock, or other securities and whether or not a regular cash dividend;
(b) to offer for subscription pro rata to the holders of any class or series of
its stock any additional shares of stock of any class or series or other rights;
(c) to effect any reclassification or recapitalization of common stock; or (d)
to merge or consolidate with or into any other corporation, or sell, lease,
license, or convey all or substantially all of its assets, or to liquidate,
dissolve or wind up, then, in connection with each such event, the Company shall
give Holder (1) at least 20 days prior written notice of the date on which a
record will be taken for such dividend, distribution, or subscription rights
(and specifying the date on which the holders of common stock will be entitled
thereto) or for determining rights to vote, if any, in respect of the matters
referred to in (a) and (b) above; and (2) in the case of the matters referred to
in (c) and (d) above at least 20 days prior written notice of the date when the
same will take place (and specifying the date on which the holders of common
stock will be entitled to exchange their common stock for securities or other
property deliverable upon the occurrence of such event), provided that the
failure to give such notice shall not be a reason to void such transaction.
 
3.3  Information Rights. At any time that the Company is not subject to the
Securities Exchange Act of 1934, so long as the Holder holds this warrant and/or
any of the Shares, the Company shall deliver to the Holder (a) promptly after
mailing, copies of all communiques to the shareholders of the Company, (b)
within ninety (90) days after the end of each fiscal year of the Company, the
annual audited financial statements of the Company certified by independent
public accountants of recognized standing and (c) within forty-five (45) days
after the end of each of the first three quarters of each fiscal year, the
Company’s quarterly, unaudited financial statements.
 
3.4  Piggy-Back Registration. Whenever the Company proposes to register any of
its Common Stock under the Securities Act of 1933, as amended (the “Securities
Act”) for a public offering for cash, whether as a secondary offering or
pursuant to registration rights granted to holders of other securities of the
Company (other than a registration on Form S-8 or S-4 relating to employee
benefit plans or to a transaction under Rule 145 of the Securities Act) or a
merger or acquisition, the Company shall give the Holder advance written notice
thereof as soon as practicable but in no event later than twenty (20) business
days before the anticipate initial filing date. Upon the written request of any
Holder within twenty (20 ) days after the Holder’s receipt of such notice, the
Company shall use its best efforts to cause to be included in such registration
all of the Registrable Securities which the Holder requests to be registered.
For the purposes of this Section 3.4, the term “Registrable Securities” shall
mean the Common Stock (and Other Securities) transferable upon exercise of the
Warrant (when and if transferred in accordance therewith). The Company need not
include the Holder’s shares if the holders of other shares included in the
Registration Statement have a contractual right to exclude all or a portion of
the Holder’s shares from inclusion in such Registration Statement.
 
ARTICLE 4  
 


 
MISCELLANEOUS
 
4.1  Term: Exercise Upon Expiration. This warrant is exercisable in whole or in
part, at any time and from time to time on or before the Expiration Date set
forth above. If this warrant has not been exercised prior to the Expiration
Date, this warrant shall be deemed to have been automatically exercised on the
Expiration Date by “cashless” conversion pursuant to Section 1.2.
 
4.2  Legends. This warrant and the Shares shall be imprinted with a legend in
substantially the following form:
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN
ACCORDANCE WITH APPLICABLE LAW.
 
4.3  Compliance with Securities Laws on Transfer. This warrant and the Shares
issuable upon exercise of this warrant may not be transferred or assigned in
whole or in part without compliance with applicable federal and state securities
laws by the transferor and the transferee.
 
4.4  Transfer Procedure. Subject to the provisions of Section 4.3, Holder may
transfer all or part of this warrant or the Shares issuable upon exercise of
this warrant by giving the Company notice of the portion of the warrant being
transferred setting forth the name, address and taxpayer identification number
of the transferee and surrendering this warrant to the Company for reissuance to
the transferee(s) (and Holder, if applicable).
 
4.5  Notices. All notices and other communications from the Company to the
Holder, or vice versa, shall be deemed delivered and effective when given
personally or mailed by first-class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company or the
Holder, as the case may be, in writing by the Company or such Holder from time
to time. All notices to the Holder shall be addressed as follows:
 
Bridge Bank N.A.
55 Almaden Blvd..
San Jose, CA 95113
Attn: Mike Lederman
 
4.6  Amendments. This warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.
 
4.7  Attorneys’ Fees. In the event of any dispute between the parties concerning
the terms and provisions of this warrant, the party prevailing in such dispute
shall be entitled to collect from the other party all costs incurred in such
dispute, including reasonable attorneys’ fees.
 
4.8  Governing Law. This warrant shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
its principles regarding conflicts of law.
 
IMPLANT SCIENCES CORPORATION
 
By: /s/ A.J. Armini
 
Name: A.J. Armini
 
Title: President and CEO
 


 

611847 v7/HN .


--------------------------------------------------------------------------------




Appendix 1
 
NOTICE OF EXERCISE
 
1. The undersigned hereby elects to purchase ______________ shares of the
______________ stock of IMPLANT SCIENCES CORPORATION pursuant to the terms of
the attached warrant, and tenders herewith payment of the purchase price of such
shares in full.
 
2. The undersigned hereby elects to convert the attached warrant into shares in
the manner specified in the warrant. This conversion is exercised with respect
to ______________ of the shares covered by the warrant.
 
[Strike paragraph that does not apply.]
 
3. Please issue a certificate or certificates representing said shares in the
name of the undersigned or in such other name as is specified below:
 
Bridge Bank N.A.


 
4. The undersigned represents it is acquiring the shares solely for its own
account and not as a nominee for any other party and not with a view toward the
resale or distribution thereof except in compliance with applicable securities
laws.
 
Bridge Bank N.A. or Registered Assignee
 
 
(Signature)
 
 
(Date)
 


 